     Case 1:19-cv-03497-MKV Document 135 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDY GIL, and RAFAEL HERNANDEZ, on
behalf of themselves and all other similarly
situated,
                                                     Civil Action No. 1:19-cv-03497-MKV
                        Plaintiffs,
          v.

PIZZAROTTI, LLC., ATLANTIC
CONTRACTING OF YONKERS, INC., JOEL
ACEVEDO, IGNAZIO CAMPOCCIA,
GIACOMO DI’NOLA a/k/a
GIACOMO DI NOLA, JOHN DOE
CORPORATIONS 1-10, and RICHARD ROES
1-10,

Defendants.




 NOTICE OF MOTION FOR CERTIFICATION OF PLAINTIFFS’ NEW YORK
   LABOR LAW CLAIMS AS A CLASS ACTION PURSUANT TO RULE 23

       PLEASE TAKE NOTICE that upon the Complaint and the August 19, 2021

Declaration of David Harrison, and the exhibits annexed thereto, and for the reasons set

forth in the accompanying Memorandum of Law, Plaintiffs respectfully request that the

Court enter an Order:

   1. Certifying Plaintiffs’ New York Labor Law (“NYLL”) claims as a Rule 23 class

       action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf of all individuals paid

       by Atlantic Contracting of Yonkers, Inc. (“Atlantic”) to perform construction

       work at Pizzarotti’s Jardim Project, located at 527 West 27th Street in Manhattan,

       during any part of the period March, 2018 through March, 2019 (the "Class

       Period"), excluding any immediate family member of the individual defendants

       (Joel Acevedo, Ignazio Campoccia, Giacomo Di’nola);

                                             1
     Case 1:19-cv-03497-MKV Document 135 Filed 08/19/21 Page 2 of 2




   2. Certifying this case as a FLSA Collective;

   3. Appointing the Named Plaintiffs ANDY GIL and RAFAEL

       HERNANDEZ as representatives of the Class;

   4. Appointing Plaintiffs’ Counsel, DAVID HARRISON and JULIE SALWEN of

       Harrison Harrison & Associates, Ltd., as Class Counsel;

   5. Approving the proposed Notice of this NYLL class action and authorize

       dissemination of the proposed Notice to Class Members via posting on a website

       and targeted Facebook ads and text messages to individual Class Members;

   6. Ordering the PZ Defendants to pay the cost of the Facebook ads; and

   7. Granting such other, further or different relief as the Court deems just and proper.


Pursuant to the Court’s July 12, 2021 Order, Defendants’ opposition brief must be filed

and served on Plaintiffs’ counsel by September 9, 2021, and Plaintiffs’ Reply, if any,

must be filed and served by September 23, 2021.

Dated: August 19, 2021
Respectfully submitted,

                                            /s/ JULIE SALWEN
                                            David Harrison
                                            Julie Salwen
                                            HARRISON, HARRISON &
                                            ASSOCIATES, LTD.
                                            90 Broad Street, 2nd Floor
                                            New York, NY 10004
                                            (718) 799-9111
                                            Attorneys for Plaintiffs
John Ho, Esq.
Cozen O’Connor
277 Park Avenue, 20TH Floor
New York, New York 10172
(212) 883-4927
jho@cozen.com
Attorneys for Defendants


                                            2
